Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 1 of 20

bel gal. ‘ O
“agiuns ACY) Bite LaL20% O

 

 

 

 

 

 

 

 

Friedwardt Winterberg N VA |e
ween YO He a7 litials
5395 Goldenrod Drive
Reno Nevada 89511 ~~ rep —— RECEIVED
——.. SERVED ON
775-849 2739 COUNSEUPARTIES OF RECORD
UNITED STATES DISTRICT COURT JAN 02 2009
DISTRICT OF NEVADA CLERK US DISTRICT COURT
. . DISTRICT OF NEVAns
Friedwardt Winterberg Pro Se BY: —
= —. DEPUTY
PLAINTIFF 3:20-cv-00002

vs.

THE UNIVERSITY OF NEVADA BOARD OF REGENTS:

JASON GEDDES, MARK W. DOUBRAVA, PATRICK R. CARTER,
AMY J. CARVALHO, CAROL DEL CARLO, TREVOR HAYES,
SAM LIEBERMAN, CATHY McADOO, DONALD SYLVANTE MICHAEL Sr.,

JOHN T. MORAN, KEVIN J. PAGE, LAURA E. PERKINS, RICK TRACHOCK.

DEFENDANTS
COMPLAINT

1. Academic Tenure is a title of distinction which cannot be taken away except for criminal or
sexual misconduct, or for not fulfilling the obligations the tenured faculty has been émployed:
Assigned teaching, research and assigned service. A teacher’s tenure is a substantial} valuable
and beneficial right, which cannot be taken away except for good cause. State v. District Court
Fergus County, 128 Mont. 353,275 P.2d 209 (1954). Tenure has been defined as the right to
which a teacher enjoys to continue in the position in which he has become elected ar appointed.
Klein v. Board of Education, 1 Ca, 2d 706, 37 P2d 74 (1934). Tenure is the right to continue to
perform any duty which the plaintiff is capable of performing.

2. By the Nevada System of Higher Education (NSHE) Board of Regents, i, the plaintiff, received
“permanent tenure as a member of the University Faculty, effective July 1, 1965”, extended by
the Board of Regents on December 1-2, 1994, at plaintiff's transfer from the DRI to UNR
(exhibit1). On February 2, 2018, plaintiff's Tenure Contract was broken without notice by UNR

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 2 of 24

President Marc Johnson, and in June of the same year President Johnson’s action v
in a non-unanimous split vote by the Board of Regents.
To breach plaintiffs tenure contract, Agents of the Board of Regents: UNR Presiden
Johnson, Executive Vice President and Provost Kevin Carman, Dean of the College
Thompson, and British Physics Department Chairman Dr. Paul Neill, conspired to r
plaintiff's tenured position with another British physicist, Dr. Thomas White, estim
younger than the plaintiff, but with the same specialization as the plaintiff: Inertial
Energy and Astrophysics. And in the fall of 2017 Dr. White was at teaching Physics
dynamics”, plaintiff has been teaching since the time he was hired in 1963 (exhibit
In a letter to the Nevada Equal Rights Commission Respondent wrote:’the recruit
for Dr. Thomas White began in the December of 2016 to replace a faculty member

 

vas confirmed

it Marc

»f Science Jeff
eplace
hed 50 to 60
Fusion

740 “fluid

D

).
ent process
ho resigned

in the 2016 Spring Semester and not to replace you in your position” (exhibit 3). The Faculty
member the Respondent is referring to was Dr. Sentoku who is not a physicist but an engineer

with a Dr. in engineering, who had accepted a full professorship in Japan. For this r
White could not be the replacement for Dr. Sentoku.

In the hearing just before my dismissal, four witnesses testified: 1. Former Vice Pro
Professor Janet Vreeland, 2. Professor Stacy Burton, Vice Provost for Faculty Affairs,
Paul Neill, Chair of the Department of Physics, 4. Professor Jeff Thompson, Dean Col
Science.
in the hearing transcript page 35-36, witness Professor Janet Vreeland admits that si
remembers | had returned all the personnel papers still in my possession (exhibit 4)
Professor Stacy Burton accused me on UNROOOS-UNROO06, twice of stealing UNR pr
(exhibit 5), without naming any witnesses for this alleged criminal activity. And Profe
could not provide a single witness for my alleged criminal activity.

ason Dr.

vost

3. Professor
lege of

he
Witness

ioperty
assor Jeff

Further evidence for a conspiracy to get me fired is provided by a Memorandum of Executive

Vice President & Provost Kevin R. Carman dated April 11, 2017, where he makes the

your teaching was Unsatisfactory, your research was Satisfactory by the narrowest a
find no reason to change the overall rating of “unsatisfactory” for the 2016 evaluatia
(exhibit 6). Dr. Carman is a biologist for small ocean animals, certainly not a physicist

he make such an assessment about my professional competency? This is in stark co
letter dated June 2 1970 by the Chairman of the US Atomic Energy Commission and
Winner Glenn Seaborg to University of Nevada System Chancellor Neill Humphrey (

Without the proof of the alleged criminal behavior or sexual misconduct, the breach

lifelong tenure contract has no legal foundation, but the replacement of my position
much younger physicist is against Federal law: Smith/City of Jackson/missisipi 544 US
(2008). This must be also the reason for the suggested settlement proposal by the EE
8) that | should be Rehired with Back-pay into a Similar Position As B and All Adverse
Information Removed From My Personnel File (exhibit 8), but it was not accepted by

Respondent

statement:”
if margins. |
in period”

. How could
ntrast to a
Nobel Prize
hibit 7).

of my

with a

228

OC (exhibit

Through the original initiative by US President Truman, | was in 1959 invited to the United
States as an expert in thermonuclear explosive devices [ for the details see Case Name:

Winterberg v. The University of Nevada Reno; Case Number: 3:19-cv-00747-MMD-CL

 

B]. The
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 3 of 20

importance of my work is explained in Exhibit 9, an excerpt from the Wikipedia Article “Inertial
Confinement Fusion” where my original work done at the Max Planck Institute In Germany is
seen at par with the super-secret work done at the same time at the Lawrence Livermore
Nationa! Laboratory: To ignite a hydrogen bomb without a plutonium fission bomb trigger. This
research has very recently led me to make basic discovery (published 2018 by Cambridge
University Press), and how it could be developed into novel antiballistic missile defense against
North Korea. The development something like that could be done at the Nevada Tast Site, with
a proposal | could have submitted through as a faculty member of UNR. it is for thig reason that
the statement by the British Physics Chair Dr. Paul Neill: “So at an early semester meeting,
Professor Winterberg announced to graduate students that he was responsible for the research
at the NTF, which | take exception to. And so that, | believe, is what started it” (exhibit 10). In
urging with his ill informed knowledge the UNR administration that | be terminated] the British
Physics Department Chairman Dr. Paul Neill, acted in the critical area of research regarding
thermonuclear explosive devices, against the National Security interests of the United States of
America.

 

| petition the Court to order my re-instatement as a tenured professor with back pay, the
reimbursement of court costs and attorney fees, and punitive damages determined by the Court.

Signed Cr Heda yt Witerberg —

Friedwardt Winterberg

January 2, 2020

 
fm

Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 4 of 2¢

UNIVERSITY OF NEVADA
RENO, NEVADA

OFFICE OF THE PRESIDENT

January 29, 1965

Professor Herbert C, Wells
Department of Engineering Science
Nevada Southern

4505 Maryland Parkway

las Vegas, Nevada

Dear Professor Wells:

lam pleased to inform you that the Board of Regents of th
University, at a meeting on January 23, 1965, approved my
recommendation that you be appointed to permanent tenure
as a member of the University Faculty, effective July 1, 11965,

in accordance with the provisions of the University's Regulations
on Tenure and Academic Freedom.

Br

My sincere congratulations to you upon your achievement o
this important professional recognition and status. I look
forward to our continued association in the work of the
University.

Every good wish.

Cordially yours,

Yuen g

a
Changs J. Armstrong’
President

CIA: ro
cc: Dean William D. Carlson
Academic Personnel

 
‘Board of Regents’ Meetfha s@ndi 0 DacdnbQ022, Decument 1 FilagOAsQehehvae AGE BoAbZe

*

Nevada System
of Higher Edu

© @@ *# @ © a

e

1860
1870
1880
1890
1990
1910
1920
1939
1946
1950
1960
1970
1980
1990
2000

&

ao Te

UCCSN Board of Regents‘ Meeting Minutes
December 1-2, 1994

42-04-1994

Pages 70-98

BOARD OF REGENTS
UNIVERSITY AND COMMUNITY COLLEGE SYSTEM OF NEVADA

December 7-2, 1994

‘Tne Board of Regents met on December 1-2, 1994 in Rooms 207 anc

202, Donald Moyer Student Union, University of Nevada, Las Vegas.

Members presert: Dr. James Eardiey, Chairman
Mrs. Sheliey Berkley

Dr. Ji! Derby

Mr. Joseph M. Foley

Nirs. Dorothy S. Gallagher

Mr. Madison Graves. I!

D7, Lonnie Hammargren

Mr. Daniel J. Klaich

Mrs. Nancy Price

Mrs. Carolyn M. Sparks

Mrs. June F. Whitiey

Others present: Chancellor Richard Jarvis
Presiden: Anthony Calabro, WNCC

President Joseph Crowisy, UNR

+R/Meetings/Minues’ 1990

Board
Home of institutions Contact Site
Regents Us Map
Your NSHE Initiatives News Resources Careers

 

fis
ofRegents' Meeraersiande? OpaveRROO2, 1Bxacument 1 Files 4 102420 alRA6r%.0 She ennesvinns’ 90019

(3) Approved the transfer of Dr. Friedwardt M, Winter-
barg’s employment with tenure at the Desert Research
institute te empioyment with ‘tenure at the University .

of Nevaga, Reno.

(4) In accordance witn Board of Regenis' policy, Title 4,
Chapter 2, Section 13.3, Sick Leave, approved the ex-
tended sick leave for David Wilkins, TMCC, from

November 21, 1994 through June 30, 7995.

(5) Approved monies expended by the Tncmas and Mack Center
ai UNLV for printing of a catalog in excess of the

stated bid limit.

During late Summer, the Thomas and Mack Center soiic-
ited S phone quotes for printing the Fail catalog for

the Rebel Store. Thomas and Mack personne! ssiected
the lowest bidaer (Burch Incorporated in Benton

Harbor. Michigan) and agreed to pay $11,507 for the
printing. This amount was considerably iower than
either of the other bids, however, the Thomas and

Mack Center jailed to follow the bid process mandateo
by the Board of Regents involving tne purchase of

items costing $10,000 or more.

(8} Approved the authorization to utiize General Improve-
mem Funds at WNOC in the amount of $5000 for the
purpose of providing proctors and other services

associated with placement testing.
This request will help ensure that students are pleased
for success. Conseauentiy. completion and retention

rates will be improved.

{7) Approved the authorization to utilize Capital improve-

 
   
 
 

Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 7 of 2

Research Interests

Laboratory astrophysics, High energy density physics, Non-equilibrium plasmas,

functional theory, Molecular dynamics, X-ray diffraction, Laser-matter interactions
Dr Thomas White is currently an assistant professor at the University of Nevada, Reno. He pecializes in the
experimental and computational study of extreme states of matter relevant to astrophysi
inertial fusion energy. He carried out his post-doctoral work and under the supervision Prof. Gianluca Gregori
at the University of Oxford where he worked in the field of laboratory astrophysics, the simulation of astrophysical
phenomena in the laboratory through high energy/intensity laser-matier interactions. Prior to this he worked in
the Institute of Shock Physics at Imperial College London focusing on the behavior of materials under extreme
pressures, typically created through ultra-high intensity laser-matter interactions in both the optical and X-ray
regimes. He completed his doctorate in high energy density physics at Trinity College, University of Oxford,
where he specialized in the electron-ion coupling process in high pressure and temperature systems.

Education
DPhil. Atomic and Laser Physics. Trinity College, University of Oxford, UK

MPhys. Physics with Research Placement. University of Bath, UK (First Class with Honors)

My research placement was carried out at the Rutherford Appleton Laboratory, UK on “Performance studies

of a pixel tracker in the Silicon Detector (SiD) concept for a future linear collider’
Employment

Assistant Professor Department of Physics, University of Nevada, Reno, USA —— Sept 2017 - Present

Department of Physics, University of Oxford, UK Dec 2015 — Aug 2017

Institute of Shock Physics, Imperial College London, UK Dec 2015 — Aug 2017

Feb 2014 — Dec 2015

July 2009 ~ Dec 2009

Research Assistant
Visiting Researcher
Research Associate Institute of Shock Physics, Imperial College London, UK

Student Researcher Rutherford Appleton Laboratory, UK

Recent Experimental Research Campaigns

Observing ion acoustic modes in warm dense methane LCLS, Stanford, USA October 2017
Femtosecond X-ray Thomson scattering from WDM Gemini, RAL, UK Sept 2016
Dynamic material strength in heavy ion irradiated materials Vulcan, RAL, UK May 2016
Low frequency structural dynamics of warm dense aluminum LCLS, Stanford, USA April 2016
The statistical properties of supersonic turbulence Vulcan, RAL, UK March 2016
Turbulent amplification of magnetic fields Omega, USA August 2016
Ptycographical imaging of single dislocation motion in single crystal silicon | Diamond, UK Nov 2015
Femtosecond X-ray probing of HEDP matter on Astra Gemini Gemini, RAL, UK August 2014
Dynamic X-ray imaging of pore collapse in shocked powder systems Diamond, UK March 2014
Low frequency structural dynamics of warm dense matter LCLS, Stanford, USA June 2013
First-principle compression measurements of shocks using x-ray scattering LCLS, Stanford, USA April 2013
Diffraction from hot electron heated HOPG Phelix Laser, GS!, Germany May 2012
Spectrally resolved x-ray scattering of laser shocked SiO2 Titan Laser, Livermore, USA April 2012
X-ray scattering from liquid carbon heated by laser accelerated protons Vulcan TAW, RAL, UK Nov 2011
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 8 of 2

Diamond Light Source Proposal

Titan Laser Facility Proposal
Conference travel and fee grant (£600) —‘ Trinity College Oxford
Best student poster
Ayliffe prize

Heathcoat Trust Bursary The Heathcoat Trust

Referee for “High Energy Density Physics’, “Philosophical Magazine Letters” and “Modelling and

Materials Science and Engineering” international journals

Outreach Work

IAPS4fusion2015

Imperial Festival

“High speed photography” event

London Schools Activity Day

Teaching and Supervision
Teaching PHYS 404/604 Computational Physics at University of Nevada, Reno

Teaching PHYS 740 Fluid Dynamics at University of Nevada, Reno

Supervision of three summer UROP students

Identifying deformation mechanisms in molecular dynamics simulations of
laser shocked matter - Arkin Tikku and Michael Alves Silva

3D Strain reconstruction and computer imaging - Kwak Wan (BP Award)

Supervision of two MSci student projects
Simulating extreme states of matter using molecular dynamics - Christian
Storm and Peter Shatwell

Supervision of four ERASMUS student projects
Quentin De Menech, Alexandre Wirtzier, Clement Zankoc, Gilles Tahan

Supervision of first year UG project
Kwok Wan and Bo Lan

PhD candidate supervision

Grain-level Adiabatic Shear Localisation in Titanium Alloys at High Strain
Rates - Jack Patten

Affiliations/Memberships

Institute of Physics (IOP) — Member

References

References available on request

Direct investigation of 3-D strain evolution in silicon
single crystals using Bragg X-ray ptychography

Electron-lon Equilibration in Warm Dense Tantalum

68" Scottish Universities Summer School in Physics
Highest Undergraduate Marks, University of Bath, UK

“How do airplanes fly?” Demonstration event

“Renewable Energy” talk and demonstration

   
  
  
   
   
  
    
   
  
 

T

Jan 2015

ugust 2014
Feb 2012
ugust 2011
July 2010
Sept 2006

mutation in

Sept 2015
May 2015
Oct 2014

pring 2018
Fall 2017
July-August 2015

Sept 2015 —

March- Sept 2014
March — June 2015

Sept 2015 — Me 2016

Sept 2006 + Present

 

omas White

Page 3
ieee

Nevaba Eauat Ricuts
COMMISSION

i

|

|

Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 9 of 2¢

  

4 Nevada Department of Employment,
% Training and Rehabilitation

November 18, 2019

Friedwardt Winterberg
5395 Goldenrod Drive
Reno, NV 89511 via Email and U.S. mail
RE: Friedwardt Winterberg vs

NERC No. 0108-19-0003R

University of Nevada Reno
EEOC No. 34B-2018-01471

Dear Mr. Winterberg:

STEVE SISOLAK 3

Governor

IDE J R Dr. Timrany G. TYLER-GARNER
Direetor
ES:

Kara M. JENKINS

Administrator

Since the Commission’s Informal Settlement Meeting Conference was unsuccessful, your
case was placed into investigation and assigned to me. All questions and any information

you submit regarding this case should now be directed to my attention. Ensure
all correspondence with the case file name and case number.

The Respondent in this case has provided a response to your allegations of
discrimination. The following information is not the Respondent’s position in i

entirety, but a summary of their position of which I may legally provide.

RESPONDENT’S POSITION

The Respondent denies all allegations of discrimination on the basis of age, satfpal

origin and/or in retaliation. The Respondent states you were terminated due to

you label

ts

olicy

violations after you were instructed to and refused to return confidential employee

information.

In July 2017, Vice President of Faculty Affairs Stacy Burton became aware of policy
violations committed by you, after you wrote an email to President Marc Johnson. In
your memo, you used confidential employee information as exhibits, to which Ms.
Burton instructed you to return the information to the Respondent. You refused this
order and continued to use the information in support against other members of the

university community.

Immediately after your refusal to comply with Mr. Burton’s request, Mr. Johnsoh

selected an administrative officer to conduct an investigation into the situation.

This

officer recommended a special hearing into your alleged conduct be held in front of a

special hearing officer and a special hearing committee.

On January 30, 2018, the special hearing committee recommended to Mr. Johns

n

consistent with the process under the Nevada System of Higher Education (NSH Code.

 

1820 E. Sahara Avenue, Suite 314 * Las Vegas, Nevada 89104 « Office (702) 486-7161 » Fax (702) 486-7054

www.nvdetrorg

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 10 of 2

Page 2 of 2

In a letter from Mr. Johnson addressed to you and dated for February 2, 2018, Mr.
Johnson indicated that the special hearing officer made findings of fact that your conduct
violated NSHE Code and the committee unanimously recommended you be terminated.
As such, the decision was made to terminate your employment.

The Respondent also states that the recruitment process for Dr. Thomas White began in
December 2016 to replace a faculty member who resigned in the 2016 Spring Semester
and not to replace you in your position.

Lastly, the Respondent denies it retaliated against you for filing previous NERC Charge
0425-17-0187L (filed by you in February 13, 2017). In 2017, you were issued a written
reprimand for insubordination and for violating the Respondent’s syllabus policy
Additionally, the time span from when you filed NERC Charge 0425-17-0187L and your
discharge date of February 2, 2018, is almost one year.

REQUEST FOR INFORMATION

 

This is a summary of what the Respondent provided in response to your charge and is not
my finding. After review of your case, additional details are needed for the
Commission’s investigation. Please provide the information requested below to the
Commission by Tuesday, December 3, 2019.

1. Provide a detailed response to the Respondent’s position in writing or typed.

Please note that I am not permitted to contact any witness at the Respondent's place of
business, nor may I contact any witness who is/was a member of Respondent's
management without allowing the Respondent an opportunity to be present during
management witness interviews.

If you have additional information that you would like to have included in the
investigation, please provide it to me as soon as possible. This information may include
completed witness statements, documentary evidence, or any additional evidence that
would support your claim.

Thank you for your patience and cooperation during the case investigation process.| If
you have any questions regarding your case, you may contact me at (702) 486-7161.

Sincerely,
Roman Cervantes
Compliance Investigator II

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 11 of 20

HEARING, NONCONFIDENTIAL - 01/19/2018

 

 

Page 35
1 BY DR. WINTERBERG:
2 Q If I didn't return it, file chargbs against
3 me. Never was, never filed any insubordination
4 charges against me.
5 Can you explain that? If I didn't return
6 it, why didn't you file charges against me in 2013?
7 A Well, in 2013, when you would have been
8 back on contract, I would no longer have been the vice
9 provost.
10 Q Then of course your successor would have to
11 make charges against me.
12 He's sitting here.
13 A Secondly --
14 Q Yeah
15 A Secondly, as you said, it's my memory.
16 It's five years ago. I never imagined I would be
17 sitting here.
18 And I have thought a great deal about this
19 over the last few weeks since I have been summoned to
20 appear here.
21 And I do have a vague recollection| of you
22 returning documents. And I also have a vague
23 recollection of asking you if these were all the
24 documents you have, and you saying yes, because you
25 were instructed to return all of the documents. And

 

Litigation Services | 800-330-1112
www. litigationservices.com

 

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 12 of 20

HEARING, NONCONFIDENTIAL - 01/19/2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 36
you chose to select to return Dr. Mancini's |documents.

That is my memory.
Q Your memory. Okay, the witness nelies on

her memory. Not on documented facts.
THE HEARING OFFICER: Do you have) any other

questions of Dr. Vreeland?
DR. WINTERBERG: No. I see. Okay.

BY DR. WINTERBERG:

 

Q Do you remember there was an Audrey Casey
present when Mancini (indiscernible), which were
retained because --

A No, I don't.

Q You don't. Well, of course, maybe if it
takes, maybe she could be subpoenaed, because she was
present there when I returned these documents to you.

But, of course, that's so many years back,
but when they're thinking of Audrey Casey was| two, and
chance she made a comment there, about the Mancini
papers. Only --

THE HEARING OFFICER: Dr., Dr., this is the
time, Dr. Winterberg, this is the time to ask|this
witness questions that you want her to testify to.

BY DR. WINTERBERG:

Q All right. You cannot remember. That's

good. There was no charge filed against me. |That's

 

Litigation Services | 800-330-1112
www. litigationservices.com

 

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 13 of 20

Request for an investigation of Professor Friedwardt Winterberg

states that “Personnel and payroll files of NSHE professional staff are confidential. Person
records may only be released pursuant to the written authorization of the professional staff]
pursuant to a court order directing the release of the records that has been signed by a jud

nel and payroll
member or

ge with
jurisdiction over the matter, or to the U.S. Equal Employment Opportunity Commission, the Nevada

Equal Rights Commission, or the U.S. Office of Civil Rights.”
Summary

The actions described above violate the NSHE Code and university policies. NSHE Code ¢

Chapter 6.2

includes the following as prohibited activity, all of which potentially apply with regard to Winterberg:

The following conduct, being incompatible with the purposes of an academic comr

prohibited for all members of the faculty of the System, shall constitute cause for d

may lead to the procedures and disciplinary sanctions established in Section 6.3 of

System of Higher Education Code.
(d) Insubordination.

Including but not limited to repeated refusal to follow policy and d\

of chair, dean, vice provosts.

(f) Dishonesty.

Including but not limited to false statements made to vice provosts }

return of confidential personnel documents.

hunity, is
iscipline and
the Nevada

rect defiance

regarding the

 

(j) Personal or professional conduct which shows that the faculty member is

remain in the faculty member's employment position or which has an asce!

  

harmful or adverse effect on the efficiency of the faculty member's administrative unit.

Including but not limited to refusing to act in accord with his 2011
settlement with the university, refusing to follow chair’s direction r
interaction with student workers, repeatedly questioning the chair’.
wrongly accusing his chair of “moral turpitude” though he has be
that Neill did not engage in wrongdoing, and wrongly distributing
documents to department faculty.

(n) The intentional disruption or unauthorized interruption of functions of t!

 

egal
garding
authority,
informed
ersonnel

le System,

including but not limited to classes, convocations, lectures, meetings, recruiting

interviews and social events, on or off premises of the System;

Including but not limited to repeated seeking creation of ad hoc ap,
to circumvent processes established in the NSHE Code and UNR B:

(o) Willful damage, destruction, defacement, theft or misappropriation of eq

property belonging to, in the possession of or on premises occupied by, the

 
 
  

Lipment or

System;

 

UNR0005
 
 
 
 
    

Case 3:20-cv-00002 Document1 Filed 01/02/20 .Page 14 of 20

Request for an investigation of Professor Friedwardt Winterberg

Including but not limited to the unauthorized retention of confidential personnel
documents and distribution of them to unauthorized persons at the University
and in the community.

(s) Making an accusation which is intentionally false or is made with reckless disregard
for the truth against any member of the System community by filing a complaint or
charges under this Nevada System of Higher Education Code or under any applicable
established grievance procedures in the System;

Including but not limited to filing reckless and baseless accusations against the
department chair with the University president under the NSHE Code.

Education;

Including but not limited to the unauthorized retention of confidenti
documents and distribution of them to unauthorized persons at the'| University
and in the community.

(bb) Any other conduct which violates applicable stated prohibitions, policies,
procedures, rules, regulations or bylaws of the Board of Regents or a System institution;

Including but not limited to bullying of the department chair, a violation of
University Administrative Manual 2,040.

 

(hh) Stalking. Stalking is defined to be when a person who, without lawful authority,
willfully or maliciously engages in a course of conduct that would cause a reasonable
person to feel terrorized, frightened, intimidated, harassed or fearful for the limmediate
safety of a family or household member, and that actually causes the victim|to feel
terrorized, frightened, intimidated, harassed or fearful for the immediate safety ofa
family or household member. Stalking includes but is not limited to:
1. Engaging in a course of conduct directed at a specific person that would cause
a reasonable person to:
a. Fear for the person’s safety or the safety of others; or
b. Suffer substantial emotional distress.
2. For the purpose of this definition:
a. Course of conduct means two or more acts, including, but not limited
to, acts in which the stalker directly, indirectly, or through third parties,
by any action, method, device, or means follows, monitors, observes,
surveils, threatens or communicates to or about, a person, of interferes
with a person’s property.
b. Substantial emotional distress means significant mental suffering or
anguish that may, but does not necessarily, require medical or other
professional treatment or counseling.
c. Reasonable person means a reasonable person under similar
circumstances and with similar identities to the victim.

 

UNRO006
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 15 of 20

/

University of Nevada, Reno

Exechitive Vice President & Provost

 

MEMORANDUM
To: Friedwardt Winterberg
From: Kevin R. Carman

Executive Vice President and Provost
Date: April 11, 2017 Z
Subject: Request for Reconsideration of 2016 Annual Evaluation

I have reviewed your request for reconsideration of your annual evaluation for 2016. |In

considering this request, I reviewed the following documents: your request for reconsideration
and accompanying materials, including your annual activity report and evaluation for 2016, the
chair’s response dated April 3, 2017, and the dean’s response dated April 9, 2017.

In light of this review, I support the conclusions of Chair Neill and Dean Thompson that your
teaching was Unsatisfactory, your research was Satisfactory, and your service was Satisfactory
by the narrowest of margins. I find no reason to change the overall rating of “unsatisfactory” for
the 2016 evaluation period.

ce: Jeff Thompson, Dean
Paul Neill, Chair

Office of the Provost
Clark Administration, Room 110
University of Nevada, Reno/0005
Reno, NV 89557-0005
(775) 784-1740 main
(775) 784-6220 fax
http:/ /www.unr.edu/ provost

 
Case 3:20-cv-00002

UNITED STATES
ATOMIC ENERGY COMMISSION

WASHINGTON, D.C. 20545

JUH 2 1970

 

Chancellor Neil Humphrey

The University of Nevada System
Office of the Chancellor

Suite 340

Arlington Towers

100 West Arlington Avenue

Reno, Nevada 89503

Dear Dr. Humphrey:

As you know, some work of Professor Friedwardt Winterberg h
recently come to the Commission's attention. Following the
Commission's review of several of Professor Winterberg's pa
on the subject of certain laser studies, the Commission has
cluded that it might be helpful to have Professor Winterber
visit the Lawrence Radiation Laboratory, Livermore for uncl
sified discussions on laser technology and on the possibili
of entering into a mutually satisfactory arrangement for
consulting with him from time to time,

We would expect that these arrangements should not impinge
Professor Winterberg's ability to fulfill his commitments t

the University of Nevada,

Sincerely,

ffons

Chairman

Document 1 Filed 01/02/20 Page 16 of 20

as

pers

con-

ir
ej

BS~
Ey

on
o

 
Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 17 of 20

8

 

CHARGE OF DISCRIMINATION

s form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To:

[X] FEPA
EEOC

 

Agency(ies) Charge Noj{s):

34B-2018-01471

 

Nevada Equal Rights Commission

State or loca! Agency, if any

and EEOC

 

I believe the Respondent’s actions violated Title VII of the Civil Rights Act of 1964, ag amended, the Age
Discrimination in Employment Act (ADEA) and Nevada State Law.

 

 

! want this charge filed with both the EEOC and the State or local Agency. ifany. |
will advise the agencies if! change my address or phone number and ! will
cooperate fully with them in the processing of my charge in accordance with their
procedures.

NOTARY - When necessary for State and Loca

| Agency Requirements

 

 

| declare under penalty of perjury that the above is true and correct.

1/4] 2019 BP Wsi eaten,

Date Charging Party Signatire)

 

 

1 swear or affirm that | have read the ab
the best of my knowledge, information a
SIGNATURE OF COMPLAINANT

IRE M

 

ve charge and that itis true tc
d belief.

E THIS DATE

 

 
12/31/2019 Case 3:20-cv-00002 DQdnertebsoifitemdnifaatorO Wieweta@Q Page 18 of 20

First conception

In the US

Inertial confinement fusion history can be traced back to the "Atoms For Peace" conference
Geneva. This was a large, international UN sponsored conference between the superpowers
Russia. Among the many topics covered during the event, some thought was given to using a
heat a water-filled cavern. The resulting steam would then be used to power conventional get

thereby provide electrical power21

This meeting led to the Operation Plowshare efforts, given this name in 1961. Three primary

excavation, and as a sort of nuclear fracking for the natural gas industry. PACER was directly
December 1961 when the 3 kt Project Gnome device was emplaced in bedded salt in New ]
all theorizing and attempts to stop it, radioactive steam was released from the drill shaft, some
test site. Further studies as part of PACER Ied to a number of engineered cavities replacing ni
through this period the entire Plowshare efforts turned ftom bad to worse, especially after the

Sedan which released huge quantities of fallout. PACER nevertheless continued to receive sot

1975, when a 3rd party study demonstrated that the cost of electricity from PACER would b

held in 1957 in

of the US and
hydrogen bomb to

herators, and

concepts were
studied as part of Plowshare; energy generation under Project PACER, the use of large nucle

ar explosions for

y tested in

Mexico. In spite of
distance from the
atural ones, but
failure of 1962's
me finding until

e the equivalent to

conventional nuclear plants with fuel costs over ten times as great as they were 10]

Another outcome of the "Atoms For Peace" conference was to prompt John Nuckolls to start considering what
happens on the fusion side of the bomb. When a fission bomb explodes, it releases X-Rays, which implodes the
fusion side. This "secondary," was scaled down to very small size. His earliest work concerned the study of how
small a fusion bomb could be made while still having a large "gain" to provide net energy output. This work
suggested that at very small sizes, on the order of milligrams, very little energy would be needed to ignite it, much
less than a fission "primary"2] He proposed building, in effect, tiny all-fusion explosives using a tiny drop of D-T
fuel suspended in the center of a metal shell, today known as a hohlraum. The shell provided the same effect as
the bomb casing in an H-bomb, trapping x-rays inside so they irradiate the fuel. The main difference is that the x-
rays would not be supplied by a primary within the shell, but some sort of external device that heated the shell
from the outside until it was glowing in the x-ray region (see thermal radiation). The power would be delivered by

a then-unidentified pulsed power source he referred to using bomb terminology, the "primary". ul

 

 
  
  

The main advantage to this scheme is the efficiency of the fusion process at high densities. According to the
Lawson criterion, the amount of energy needed to heat the D-T fuel to break-even conditions at ambient
pressure 1s perhaps 100 times greater than the energy needed to compress it to a pressure that} would deliver the
same rate of fusion. So, in theory, the ICF approach would be dramatically more efficient in te
This can be understood by considering the energy losses in a conventional scenario where the
heated, as in the case of magnetic fusion energy; the rate of energy loss to the environment is based on the
temperature difference between the fuel and its surroundings, which continues to increase as the fuel is heated. In

the ICF case, the entire hohlraum is filled with high-temperature radiation, limiting losses 12]

https :/Aww.wikiwand.com/en/Inertial_confinement_fusion
12/31/2019 Case 3:20-cv-00002 Doloestalconfinémenttision OMKWAVLO Page 19 of 2
- In Germany
Around the same time (in 1956) a meeting was organized at the Max Planck Institute in Ge y by the fusion
pioneer Carl Friedrich von Weizsacker. At this meeting Friedwardt Winterberg proposed the non- fission ignition
ofa thermonuclear micro-explosion by a convergent shock wave driven with high explosives. 13} Further

reference to Winterberg's work in Germany on nuclear micro explosions (mininukes) is contained in a
declassified report of the former East German Stasi (Staatsicherheitsdienst) U4

In 1964 Winterberg proposed that ignition could be achieved by an intense beam of microparticles accelerated

to a velocity of 1000 km/s.U5] And in 1968, he proposed to use intense electron and ion be

Marx generators, for the same purpose 16] The advantage of this proposal is that the generation of charged
particle beams is not only less expensive than the generation of laser beams but also can entrap the charged
fusion reaction products due to the strong self-magnetic beam field, drastically reducing the compression

requirements for beam ignited cylindrical targets.

 

generated by

In the USSR

In 1967 research fellow Gurgen Askaryan published article with proposition to use focused lager beam in fusion

lithium deuteride or deutermm/2Z

Early research

   
  
 

Through the late 1950s, Nuckolls and collaborators at the Lawrence Livermore National Lab
ran a number of computer simulations of the ICF concept. In early 1960 this produced a full si
implosion of 1 mg of D-T fuel mside a dense shell. The simulation suggested that a 5 MJ powe
hohlraum would produce 50 MJ of fusion output, a gain of 10. At the time the laser had not yet
and a wide variety of possible drivers were considered, including pulsed power machines, char}

accelerators, plasma guns, and hypervelocity pellet guns.U8]

atory (LLNL)
tion of the
input to the
been invented,
ped particle

 

 
 
 
 
    

Through the year two key theoretical advances were made. New simulations considered the tinting of the energy
delivered in the pulse, known as "pulse shaping", leading to better implosion. Additionally, the shell was made

much larger and thinner, forming a thin shell as opposed to an almost solid ball. These two c
increased the efficiency of the implosion, and thereby greatly lowered the energy required to co
these improvements, it was calculated that a driver of about 1 MJ would be needed 21 a five-
Over the next two years several other theoretical advancements were proposed, notably Ra
development of an implosion system without a hohlraum, the so-called "direct drive" approach,

Colgate and Ron Zabawski's work on very small systems with as little as 1 pg of D-T fuel 20

The mtroduction of the laser in 1960 at Hughes Research Laboratories in California appeared to
perfect driver mechanism. Starting in 1962, Livermore's director John S. Foster, Jr. and Edwarc
small-scale laser study effort directed toward the ICF approach. Even at this early stage the suit;

system for weapons research was well understood, and the primary reason for its ability to gain

 

the next decade, LLNL made several small experimental devices for basic laser-plasma interacti

present a

| Teller began a

ability of the ICF
finding 2 Over
on studies.

 

https:/Awww.wikiwand.comyen/Inertial_confinement_fusion
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:20-cv-00002 Document1 Filed 01/02/20 Page 20 of 20
HEARING, NONCONFIDENTIAL - 01/19/2018
Page 165
I thought that that was offensive. And I pointed it
out to him.

Q Do you recall the circumstances that led to
that instruction?

A Well, this is related to, the initial issue
was related to the NTF and the claim.

Q The NIF?.

A Sorry. Nevada Terawatt Facility. Gt's 2
research facility that sits directly under the| physics
department . It's a component of the physics
_department research activity.

Q Okay. Thank you.

A So at an early semester meeting, Professor
_Winterberg announced to graduate students that he was
responsible for the | research at the NTF, which |I take
__ exception to. And so that, I believe, is what jstarted
ett But then it quickly moved on to issues rellated to
how he addresses female faculty members and also my

citizenship.

Q Did you instruct him in the email of
September 26, 2017, to be more professional and
respectful with all members of the professional
committee?

A I did.

Q Did he agree to not do it anymore, or did

Litigation Services | 800-330-1112
www. litigationservices.com

 

lO
